Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-15 have been considered and are pending examination. Claim(s) 1, 2, 6, 7, 11 and 12 have been amended.


Response to Amendment
This Office Action has been issued in response to amendment filed on 11/26/2021.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim(s) 1 have been amended to include the limitation “ the generated record comprising a generation time of the generated record,” which is not supported by the specification as originally filed. The following alternative limitation “the generated record comprising a storage node generation time” (i.e. as claimed in the original set of claims dated 04/23/2020) is supported in paragraphs [0004], [0005], [0033], [0096]. 
Claim(s) 6, 11 contain(s) same deficiencies as claim 1 and are rejected for the same reason.
a generation time of the generated record,” as “the generated record comprising a storage node generation time” (i.e. as claimed in the original set of claims dated 04/23/2020)

Claim(s) 1 have been amended to include the limitation “ the valid record being generated within a preset time period, a time period between a generation time of the valid record and a current time being within the preset time period;” which is not supported by the specification as originally filed. The following alternative limitation “ the valid record being generated within a preset time period, and the preset time period being within a time period between the storage node generation time and a current time;” (i.e. as claimed in the original set of claims dated 04/23/2020) is supported in paragraphs [0004], [0005]. In other words, “the preset time period” spans from “the storage node generation time and a current time” instead of from “a generation time of the valid record and a current time”.
Claim(s) 6, 11 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

For the purposes of prior art rejection and in light of the specification, examiner is interpreting “ the valid record being generated within a preset time period, a time period between a generation time of the valid record and a current time being within the preset time period;” as “ the valid record being generated within a preset time period, and the the storage node generation time and a current time;” (i.e. as claimed in the original set of claims dated 04/23/2020).

Claim(s) 2-5 directly depend from claims 1 and are rejected for the aforementioned reason.

Claim(s) 7-10 directly depend from claims 6 and are rejected for the aforementioned reason.

Claim(s) 12-15 directly depend from claims 11 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

As per claim 1 , the limitation " the valid record being generated within a preset time period, a time period between a generation time of the valid record and a current time being within the preset time period;” (in line(s) 7-11 ) renders the claim  indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner.  It's not clear what the valid record being generated is within. It is unclear what is within the preset time period. For the purposes of prior art rejection and in light of the specification paragraphs [0004], [0005], examiner is interpreting “ the valid record being generated within a preset time period, a time period between a generation time of the valid record and a current time being within the preset time period;” as “ the valid record being generated within a preset time period, and the preset time period being within a time period between the storage node generation time and a current time;” (i.e. as claimed in the original set of claims dated 04/23/2020) . Appropriate correction/clarification is required.
Claim(s) 6, 11 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 2-5 directly depend from claims 1 and are rejected for the aforementioned reason.



Claim(s) 12-15 directly depend from claims 11 and are rejected for the aforementioned reason.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant argues in essence on page(s) 10-12 taking Claim # 1 as exemplary that None of Zeyliger, Zhang, or Nemes, or any combination thereof, teaches or suggests at least the above emphasized elements of amended claim 1. “obtaining a record generated by a first storage node, the generated record comprising a generation time of the generated record, and a number of transmissions and time durations of the transmissions for transmitting data to second storage nodes by the first storage node; [and] determining a valid record from the generated record, the valid record being generated within a preset time period, a time period between a generation time of the valid record and a current time being within the preset time period" (emphasis added). This has not been found persuasive. 
Shen’s system is directed to identifying low speed areas in storage based on using an improved disk detect algorithm, recording times consumed for accessing physical areas and calculating average times consumed for access with high accuracies. Further, Shen in [0099], [0100], [0125], claim 4 teaches that new (latest) access average times (i.e. valid records) are generated within time windows based on a preset value of quantity of accesses (ion(sb)) where, upon updates, a next calculation acctme(new) of access average times (i.e. a new valid record) considers the time window of last recorded quantity of accesses (ion(sb)) and the time consumed for a current access (i.e. acctime(file block)) therefore, as described in the previous rejection, the combination of Zeyliger and Shen expressly discloses the features set forth and argued by the applicant.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claim(s) 1-3, 5-8, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeyliger (U.S. Publication Number 2013/0204948) in view of Shen (U.S. Publication Number 2017/0177220) and further view of Zhang (U.S. Publication Number 2018/0157438).

Referring to claims 1, 6 and 11, taking claim 6 as exemplary, Zeyliger teaches “6. A device for detecting a slow node, comprising: a processor; and a memory storing instructions executable by the processor,” Zeyliger Figure 71, [0194], [0121], [0123], [0229] discloses processor and memory storing instructions executable by processor and detecting unhealthy/slow nodes “wherein the processor is configured to: obtain a record generated by a first storage node,” Zeyliger Figure 2 element 254, Figure 4 elements 448 a,b,d,e, [0066], [0073]-[0080], [0097], [ 0121]-[0123], claim 34 discloses the of gathering real/near-real time status of hosts, collecting statistics for health/status calculations, providing current/historical performance operational reports (i.e. job failing or running slow) and access to log entries associated with health state events 
Zeyliger Does not explicitly teach “the generated record comprising a generation time of the generated record, a number of transmissions and time durations of the transmissions for transmitting data to second storage nodes by the first storage node; 
determine a valid record from the generated record, the valid record being generated within a preset time period, a time period between a generation time of the valid record the preset time period; determine an average time duration for the first storage node transmitting the data to each of the second storage nodes, based on a number of transmissions and time durations of the transmissions in the valid record; and detect the slow node in the second storage nodes based on the average time duration.”
	However, Shen teaches “the generated record comprising a generation time of the generated record, a number of transmissions and time durations of the transmissions for transmitting data to second storage nodes by the first storage node;” Shen Figure 4 Superblock, Metadata, [0027], [0033], [0034], [0073] discloses data structure used to record a latest modification time, a quantity  of access times and an average time consumed for accessing disk “determine a valid record from the generated record,” Shen [0098], [0099] discloses that superblock information in data structure is updated based on quantity of access times and an algorithm being updated where new (latest) average times consumed for accessing the disk are obtained by means of calculation and based on a quantity of access times “the valid record being generated within a preset time period, a time period between a generation time of the valid record and a current time being within the preset time period;” Shen [0099], [0100], [0125], claim 4 discloses that new (latest) access average times (i.e. valid records) are generated within time windows based on a preset value of quantity of accesses (ion(sb)) where, upon updates, a next calculation acctme(new) of access average times (i.e. a new valid record) considers the time window of last recorded quantity of accesses (ion(sb)) and the time consumed for the current access (i.e. acctime(file block)) “based on a number Shen [0099], [0100], [0125], claim 4 discloses that new (latest) average times consumed for accessing are generated based on a preset value of quantity of access times such that, upon updates, calculating acctme(new) considers an interval from the last recorded quantity of access times (ion(sb)) to a specified preset value of quantity of access times 
Zeyliger and Shen are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Shen, that his isolation technique improves performance by avoiding access to low performance storage and increasing utilization rate of disks using a high accuracy detection algorithm (Shen [0008], [0062], [0092]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shen’s isolation technique in the system of Zeyliger to improve performance by avoiding access to low performance storage and increasing utilization rate of disks using a high accuracy detection algorithm.
The combination of Zeyliger and Shen does not explicitly teach “determine an average time duration for the first storage node transmitting the data to each of the second storage nodes,” “and detect the slow node in the second storage nodes based on the average time duration.”
However, Zhang teaches  “determine an average time duration for the first storage node transmitting the data to each of the second storage nodes,” Zhang Figure 6, [0066]-[0068], [0076], [0096], claim 16 discloses determining average I/O delay between a hard disk and other disks in order to detect a slow disk “detect the slow node in the second storage nodes based on the average time duration.”  Zhang Figure 6, [0066]-[0068], [0076], [0096], claim 16 discloses detecting a slow disk in a plurality of other disks based on average I/O delay values
Zeyliger, Shen and Zhang are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Zhang, that his slow disk detection technique improves performance by ensuring that sample delays in a range have a unified measurement criterion thus improving detection accuracy (Zhang [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang’s slow disk detection technique in the system of Zeyliger and Shen to improve performance by ensuring that sample delays in a range have a unified measurement criterion thus improving detection accuracy
As per the non-exemplary claims 1 and 11, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2, 7 and 12, taking claim 7 as exemplary, the combination of Zeyliger, Shen and Zhang teaches “7. The device according to claim 6, wherein the processor is further configured to: obtain a slow node report in response to detecting the slow node, the slow node report comprising a node address of the slow node, the time Shen Figure 4 Superblock, Metadata, [0027], [0033], [0034], [0055], [0073], [0102], [0106], claim 7 discloses data structure used to record a latest modification time, a quantity  of access times and an average time consumed for accessing disk, slow disk tag, list of isolated data blocks, start address and size of isolation block “and display the slow node report on a management page.” Zhang [0134] discloses detection node notifies slow disk detection result via interface display
The same motivation that was utilized for combining Zeyliger, Shen and Zhang as set forth in claim 6 is equally applicable to claim 7.
As per the non-exemplary claims 2 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5, 10 and 15, taking claim 10 as exemplary, the combination of Zeyliger, Shen and Zhang teaches “10. The device according to claim 6, wherein the processor is further configured to: reallocate a second storage node corresponding to the detected slow node for the first storage node; and write data to a second storage node not corresponding to the detected slow node through the first storage node.” Shen [0025], [0026], [0029], [0030], [0032], [0037], [0038], claim 10 discloses that upon receiving an access request, if the block to-be-accessed is determined to be in a low speed area, a new block is allocated to skip the isolated (slow) block 
The same motivation that was utilized for combining Zeyliger, Shen and Zhang as set forth in claim 6 is equally applicable to claim 10.


Referring to claims 3, 8 and 13, taking claim 8 as exemplary, the combination of Zeyliger, Shen and Zhang teaches “8. The device according to claim 7, wherein the processor is further configured to: detect a newly added slow node in existing slow nodes based on the node address when a preset time is reached;” Shen Figure 5 element S508, [0102], [0122] discloses that upon collecting statistics for a current access, a new slow block number is identified, an associated slow disk tag is set and metadata updated in inode/superblock records “and send alarm information to a management terminal corresponding to a management address in response to detecting the newly added slow node, the management address comprising at least one of an email address or a designated terminal address. Zeyliger [0066]-[0076], [0120]- [0123], [0182]-[0188], claim 46 discloses user environment which provides real time status, reporting and diagnostics. System health is monitored against critical thresholds and alerts are generated when thresholds are reached or exceeded such as when a change of state of health/activity such as job has failed or is running slowly. 
The same motivation that was utilized for combining Zeyliger, Shen and Zhang as set forth in claim 7 is equally applicable to claim 8.
As per the non-exemplary claims 3 and 13, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeyliger (U.S. Publication Number 2013/0204948) in view of Shen (U.S. Publication Number 2017 /0177220) in view of Zhang (U.S. Publication Number 2018/0157438) and further view of Nemes (U.S. Patent Number 5,121,495)

Referring to claims 4, 9 and 14, taking claim 9 as exemplary, the combination of Zeyliger, Shen and Zhang teaches all the limitations of claim 7  from which claim 9  depends.
Additionally, the combination of Zeyliger, Shen and Zhang teaches “generate a slow node list based on the slow node report, the slow node list comprising the node address of the slow node” Shen [0101], [0104] discloses list blocks which need to be isolated 
The combination of Zeyliger, Shen and Zhang does not explicitly teach “an expiration time of the slow node; determine an expired slow node according to the expiration time and the generation time of the slow node report, when a preset time is reached; and remove the expired slow node from the slow node list.”
However, Nemes teaches   “an expiration time of the slow node; determine an expired slow node according to the expiration time and the generation time of the slow node report, when a preset time is reached; and remove the expired slow node from the slow node list.” Nemes Col 1 ln 57-60, col 4 ln 23-36, col 5 ln 22-28, 36-44, col 6 ln 59,60 discloses a table containing records, where records have a lifetime such that after a passage of time or by the occurrence of some event they become obsolete. Further, records are determined to be expired based on a comparison of a time stamp and a time of day and if expired, are subjected to a remove procedure.
Zeyliger, Shen, Zhang and Nemes are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Nemes, that his storage and retrieval technique improves performance by preventing large scale contamination and having to search increasing number of record locations (Nemes col 4 ln 25-32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nemes’ storage and retrieval technique in the system of Zeyliger, Shen and Zhang to improve performance by preventing large scale contamination and having to search increasing number of record locations
As per the non-exemplary claims 4 and 14, these claims have similar limitations and are rejected based on the reasons given above.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        02/25/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132